J-S35035-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    BRANDON ROSS SNYDER                        :
                                               :
                       Appellant               :   No. 633 MDA 2022

              Appeal from the PCRA Order Entered April 20, 2022
     In the Court of Common Pleas of Schuylkill County Criminal Division at
                       No(s): CP-54-CR-0001511-2017


BEFORE:      BENDER, P.J.E., McLAUGHLIN, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                      FILED NOVEMBER 10, 2022

        Appellant Brandon Ross Snyder files this pro se appeal from the order

of the Court of Common Pleas of Schuylkill County denying Appellant’s second

petition pursuant to the Post-Conviction Relief Act (PCRA).1 We affirm this

order on different grounds than those set forth by the PCRA court.

        In July 2017, Appellant was charged with aggravated assault of a police

officer, simple assault, resisting arrest, harassment, and summary offenses.

Appellant waived his right to counsel and represented himself at his April 2019

jury trial with the assistance of standby counsel, Adam Weaver, Esq.

        At the conclusion of the trial, the jury convicted Appellant of the

aforementioned charges and the trial court found Appellant guilty of the

summary charges. On May 17, 2019, the trial court sentenced Appellant to
____________________________________________


*   Former Justice specially assigned to the Superior Court.
1   42 Pa.C.S.A. §§ 9541-9546.
J-S35035-22



an aggregate term of three to six years’ imprisonment. Appellant filed a timely

post-sentence motion which the trial court denied on May 24, 2019. Appellant

did not file a direct appeal.2

       On June 27, 2019, Appellant filed his first pro se PCRA petition, raising

claims of the ineffective assistance of his standby counsel, as well as his claim

that he did not have the opportunity to cross-examine a witness and his

characterization of himself as the victim.

       After the PCRA court appointed Hank J. Clarke, Esq. as Appellant’s

counsel on collateral review, the PCRA court held an evidentiary hearing on

November 5, 2020 and dismissed the petition on December 30, 2020.

       On August 17, 2021, this Court affirmed the PCRA court’s order

dismissing Appellant’s first PCRA petition and granted counsel permission to

withdraw. Commonwealth v. Snyder, 136 MDA 2021, 2021 WL 3629952

(Pa.Super. filed Aug. 17, 2021) (unpublished memorandum).3 Appellant did

not file a petition for allowance of appeal with the Supreme Court.

____________________________________________


2 There was some confusion when the trial court later mistakenly determined
that Appellant’s post-sentence motion was still pending. This procedural
history was explained in this Court’s prior decision in Commonwealth v.
Snyder, 1420 MDA 2019, 2020 WL 1245129 (Pa.Super. filed Mar. 16, 2020)
(unpublished memorandum). However, as this procedural history does not
have any effect on the instant case, we need not discuss it again.
3 With respect to Appellant’s claims of ineffective assistance of counsel, this

Court noted that as Appellant waived his right to counsel and chose to
represent himself at trial, he was not entitled to collateral relief in raising
claims of the ineffective assistance of standby counsel. Id. (citing
Commonwealth v. Williams, 196 A.3d 1021, 1027 (Pa. 2018) (clarifying
that “[w]e will not consider any ineffectiveness claims that arise from the
period of self-representation”).

                                           -2-
J-S35035-22



      On September 7, 2021, Appellant filed a second PCRA petition, alleging

Atty. Clarke, his collateral counsel, deprived him of the right to appeal. On

January 18, 2022, Appellant filed another PCRA petition, repeating his claims

from his second petition that Atty. Clarke interfered with his appeal rights and

also adding claims that Appellant was the true victim and did not have proper

opportunity to cross-examine witnesses.

      Although not directly stated on the record, it appears that the PCRA

court treated Appellant’s January 18, 2022 petition as an amendment to his

September 7, 2021 petition. See Pa.R.Crim.P. 905 (“[t]he judge may grant

leave to amend or withdraw a petition for post-conviction collateral relief at

any time. Amendment shall be freely allowed to achieve substantial justice”).

We also note that Appellant sent countless pro se filings to the trial court after

being repeatedly advised to send filings to the clerk of court.

      While Appellant’s petition was still pending, on February 2, 2022,

Appellant filed a notice of appeal, purporting to appeal from the denial of the

September 7, 2021 petition, which Appellant alleged had been denied “by

operation of law.” This appeal was docketed at 192 MDA 2022.

      On April 14, 2022, this Court entered a per curiam order, quashing the

appeal at 192 MDA 2022 as Appellant’s September 7, 2021 petition still

remained pending before the PCRA court. See McCutcheon v. Philadelphia

Electric Co., 788 A.2d 345 (Pa. 2002) (providing that an appeal only lies from

a final order unless otherwise permitted by rule or statute); Commonwealth




                                      -3-
J-S35035-22



v. Perry, 716 A.2d 1259 (Pa.Super. 1998) (noting that in a PCRA proceeding,

the final, appealable order is the grant or denial of relief).

      Meanwhile, on March 21, 2022, the PCRA court had issued notice

pursuant to Pa.R.Crim.P. 907 indicating that it intended to deny Appellant’s

PCRA petition. On April 13, 2022, Appellant filed a pro se response to the

PCRA court’s Rule 907 notice.

      On April 20, 2022, the PCRA court entered an order and opinion

dismissing Appellant’s January 18, 2022 PCRA petition. The PCRA court found

Appellant had raised claims that were previously litigated in Appellant’s first

PCRA petition and indicated that this Court had properly allowed Atty. Clarke

to withdraw on collateral appeal. This timely appeal followed.

      As an initial matter, we must determine whether Appellant’s PCRA

petition was timely filed. “[E]ven where the PCRA court does not address the

applicability of the PCRA timing mandate, this Court will consider the issue sua

sponte, as it is a threshold question implicating our subject matter jurisdiction

and ability to grant the requested relief.” Commonwealth v. Beatty, 207

A.3d 957, 961 (Pa.Super. 2019) (citation omitted). It is well-established that

“the PCRA's timeliness requirements are jurisdictional in nature and must be

strictly construed; courts may not address the merits of the issues raised in a

petition if it is not timely filed.” Commonwealth v. Walters, 135 A.3d 589,

591 (Pa.Super. 2016) (citations omitted).

      Generally, a PCRA petition “including a second or subsequent petition,

shall be filed within one year of the date the judgment of sentence becomes

                                       -4-
J-S35035-22



final.” 42 Pa.C.S.A. § 9545(b)(1). A judgment of sentence becomes final at

the conclusion of direct review or the expiration of the time for seeking the

review. 42 Pa.C.S.A. § 9545(b)(3).

         However, Pennsylvania courts may consider an untimely PCRA petition

if the petitioner explicitly pleads and proves one of the three exceptions

enumerated in Section 9545(b)(1), which include: (1) the petitioner's inability

to raise a claim as a result of governmental interference; (2) the discovery of

previously unknown facts or evidence that would have supported a claim; or

(3) a newly-recognized constitutional right that has been held to apply

retroactively by the Supreme Court of the United States or the Supreme Court

of Pennsylvania. 42 Pa.C.S.A. § 9545(b)(1)(i)-(iii).

         Any petition invoking a timeliness exception must be filed within one

year of the date the claim could have been presented. 42 Pa.C.S.A. §

9545(b)(2). “We emphasize that it is the petitioner who bears the burden to

allege     and   prove   that   one   of    the   timeliness   exceptions   applies.”

Commonwealth v. Marshall, 947 A.2d 714, 719 (Pa. 2008) (citation

omitted).

         In this case, Appellant filed a timely post-sentence motion which the

trial court denied on May 24, 2019. Appellant had until June 24, 2019 to file

a direct appeal and did not do so. See Pa.R.Crim.P. 720(A)(2) (if defendant

files timely post-sentence motion, notice of appeal shall be filed within 30 days

of order deciding motion). As a result, the judgment of sentence became final

on June 24, 2019 and Appellant was required to file a timely petition within

                                           -5-
J-S35035-22



one year of that date.     Both of Appellant’s petitions, including his second

petition filed in September 2021 and the amended petition filed in June 2022,

are facially untimely.

      Appellant does not specifically claim that he is entitled to invoke any of

the PCRA timeliness exceptions. Our courts have emphasized that a petitioner

must specifically plead and prove that one of the PCRA timeliness exceptions

applies to the untimely petition in order to avoid the PCRA time bar.

Commonwealth v. Beasley, 741 A.2d 1258, 1261 (Pa. 1999).

      Thus, as Appellant has not pled or proven that one of the PCRA

timeliness exceptions applies to this petition, we conclude that the PCRA court

did not err in dismissing his petition. Accordingly, we affirm the denial of relief

on different grounds than the PCRA court. See Beatty, 207 A.3d at 964 (citing

Commonwealth v. Reese, 31 A.3d 708, 727 (Pa.Super. 2011) (en banc)

(stating appellate court may affirm on any basis as long as ultimate decision

is correct)).

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/10/2022


                                       -6-